Citation Nr: 1101027	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  03-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for carpal tunnel syndrome. 

2.	Entitlement to service connection for hypertension, including 
secondary to medication taken for schizophrenia.

3.	Entitlement to service connection for a right knee disability. 

4.	Entitlement to service connection for a left knee disability. 

5.	Entitlement to service connection for a right heel injury.

6.	Entitlement to service connection for a speech disorder, 
including secondary to medication taken for schizophrenia.

7.	Entitlement to service connection for left hand numbness, 
including secondary to medication taken for schizophrenia.

8.	Entitlement to service connection for lower lip numbness, 
including secondary to medication taken for schizophrenia.

9.	Whether new and material evidence has been received to reopen a 
claim for service connection for schizophrenia.

10.	Whether new and material evidence has been received to 
reopen a claim for service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, C.I. and D.O.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from July 1974 to January 1976.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the benefits sought. In particular, an October 2002 rating 
decision denied each of the original claims for service 
connection presently on appeal. Thereafter, a September 2004 
decision denied petitions to reopen claims for service connection 
for schizophrenia, and a low back disability. 

In March 2005 a hearing was held before a Decision Review Officer 
(DRO)            at the RO, and a transcript is of record. In 
Bryant v. Shinseki, 23 Vet. App. 488,       the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2010) requires that the DRO who chairs a hearing 
fulfill two duties to comply with the above regulation. These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked. Here, during the hearing, the DRO noted the 
basis of the prior determinations and noted the elements of the 
claims that were lacking to substantiate the claims for benefits. 
In addition, the DRO sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claims. Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) 
nor has identified any prejudice in the conduct of the hearing. 
By contrast, the hearing focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for benefits.                
As such, the Board finds that, consistent with Bryant, the DRO 
complied with           the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

Thereafter, in March 2009, the case was remanded for the Veteran 
to have the opportunity to attend a Travel Board hearing, before 
a Veterans Law Judge (VLJ)  of the Board sitting at the RO. A 
Travel Board hearing was duly scheduled for   June 2009. However, 
the Veteran failed to report to the hearing, and has not provided 
a good cause justification for so doing, or for that matter 
requested rescheduling of the hearing. Consequently, his prior 
hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) 
(2010). 

The Board has since recharacterized the claims for service 
connection for hypertension, a speech disorder, left hand 
numbness and lower lip numbness            in view of the 
assertion from the Veteran's representative that the conditions 
claimed are the result of medication taken for schizophrenia, in 
effect, arising as a form of tardive dyskinesia in response to 
psychotropic medication. This statement of the issues is 
reflected on the title page above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that specific additional development is required 
of the matters pending on appeal before a final decision may be 
issued. 

First and foremost, there is indication of outstanding records 
pertaining to the award of disability benefits from the Social 
Security Administration (SSA). The reports of VA outpatient 
treatment include a July 2000 mental health progress note 
confirming the fact that the Veteran was in receipt of SSA 
disability benefits. Though the Board has no information as to 
the reason or underlying medical conditions for which       SSA 
benefits were awarded, there is no basis to exclude the 
significance of corresponding SSA records to the instant appeal 
before VA. Namely, the missing element regarding several of the 
Veteran's VA claims is evidence of a current disability; the SSA 
records may well provide pertinent information. Thus, the Board 
must conclude that the outstanding SSA records would be relevant 
to this appeal. 
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Hence, this 
case must be remanded for the RO to acquire the SSA 
administrative decision to award benefits from that agency, along 
with the supporting medical records for that determination. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. 
Gober,    14 Vet. App. 214 (2000).  

Moreover, while this case is on remand, the RO/AMC must take 
additional action to ensure fulfillment of VA's statutory duty to 
notify the claimant on how to substantiate the petitions to 
reopen service connection. 
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence. In carrying out this notice 
obligation, VA must consider the basis for the previous denial 
and then provide an explanation of what evidence would be needed 
to substantiate the element(s) found insufficient in the previous 
denial. The Court further held that failure to describe what 
would constitute "material" evidence, in particular, in almost 
all circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error.

In this instance, the Veteran has received numerous VCAA notice 
letters that have pertained to his petitions to reopen service 
connection for schizophrenia and a       low back disability. 
However, none offered a direct explanation as to the precise 
element of these claims that remained unproven, and had led to 
denial status in the first place. This unproven element was that 
of a medical nexus. Essentially, there was not competent evidence 
establishing that either schizophrenia, or a low back disability, 
was causally related to an incident of the Veteran's military 
service.       So "material" evidence was that which helped to 
establish such a medical nexus. 

Hence, the RO should issue a supplemental notice letter that 
comports with the holding in the Kent decision in providing a 
more comprehensive definition of       "new and material" 
evidence. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran another 
VCAA letter providing a detailed and case-
specific definition of the requirement of 
"new and material" evidence as it pertains 
to the Veteran's petitions to reopen claims 
for service connection for schizophrenia, and 
a low back disability, as required by the 
Court's holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006). The correspondence issued 
should reflect the fact that "material" 
evidence to reopen the Veteran's claims may 
consist of any evidence which tends to 
establish a causal nexus between the 
disabilities claimed, and military service. 

2.	The RO/AMC should take appropriate action 
to obtain copies of the SSA administrative 
decision(s) on a claim for benefits with that 
agency, along with all medical records 
underlying that determination. Then, 
associate all documents received with the 
Veteran's claims file. 

3.	The RO/AMC should then review the claims 
file.         If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,          11 Vet. App. 268 
(1998). 
 
4.Thereafter, the RO/AMC should readjudicate 
the claims on appeal based upon consideration 
of all additional evidence received. If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.           
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


